Citation Nr: 0607917	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  97-27 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for dermatophytid of 
the hands.

2.  Entitlement to service connection for dyshidrotic eczema 
of the hands and feet.

3.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from December 1969 to December 
1971.  He had active service in the Republic of Vietnam from 
December 1970 to May 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In this decision, the RO determined that new and 
material evidence had not been submitted to reopen claims for 
entitlement to service connection for dyshydrotic eczema and 
post-traumatic stress disorder (PTSD).

In a Board decision of July 2002, the Board reopened the 
claims for service connection for dyshidrotic eczema and 
PTSD.  In September 2003, the Board remanded this case for 
development of the evidence.  It has now returned for 
appellate consideration.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence establishes that the veteran's dermatophytid 
of the hands is a result of his service-connected tinea 
pedis.

2.  The preponderance of the evidence is against any nexus 
between a current dyshydrotic eczema and the veteran's active 
service period or any applicable presumptive period.




CONCLUSIONS OF LAW

1.  Dermatophytid of the hands is proximately due to service-
connected tinea pedis.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2005)

2.  Dyshydrotic eczema was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of a letter to the appellant 
issued in January 2004.  By means of this letter, the 
appellant was told of the requirements to establish 
entitlement to service connection for his dyshydrotic eczema.  
He was advised of his and VA's respective duties and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  In addition, the RO issued a letter in April 1998 
that informed him of the evidence needed to establish service 
connection and requested that he submit this type of evidence 
to VA.  A Statement of the Case (SOC) issued in August 1997 
and the Supplemental Statements of the Case (SSOC) issued in 
February 1998, February 2002, and December 2005 informed him 
of the applicable law and regulations, the evidence reviewed 
in connection with his claim by VA, and the reasons and bases 
for VA's decision.  The RO initially denied this claim by 
rating decision of June 1996.  The VCAA notification of 
January 2004 was obviously issued after this initial adverse 
decision.  However, RO had the opportunity to readjudicate 
this issue after the issuance of the January 2004 VCAA letter 
in the SSOC issued in December 2005.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veteran Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U. S. Vet. App. March 3, 2006).  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran has identified treatment by VA and state prison 
healthcare providers.  VA has obtained these records and they 
have been associated with the claims file.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in May 2001 and 
March 2004 (with an addendum prepared in July 2005).  These 
examinations noted the veteran's medical history, findings on 
examination, and the appropriate diagnoses and opinions.  The 
examiners clearly noted in their reports that the veteran's 
claims file had been reviewed in connection with these 
examinations.  Therefore, these examinations are adequate for 
VA purposes.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003), Charles v. Principi, 16 Vet. App. 370 (2002).

The veteran was offered an opportunity to request a hearing 
before VA on a VA Form 9 (Substantive Appeal) received in 
September 1997 and again in a letter issued in April 1998.  
He declined this opportunity.  Based on the above analysis, 
the Board concludes that all pertinent evidence (reasonably 
obtainable) regarding the issue decided below has been 
obtained and incorporated into the claims file. 

As noted above, the Board remanded this case in September 
2003.  The AOJ was instructed to obtain the veteran's service 
personnel records, request the veteran to identify his 
medical treatment, and obtain VA compensation examinations.  
A review of the claims file reveals that the personnel 
records have been associated with it, that the VCAA letter 
issued in January 2004 requested the veteran to identify 
pertinent evidence, that the identified evidence was 
associated with the claims file, and that a VA compensation 
examination was obtained in March 2004 (with an addendum 
prepared in July 2005).  The Board finds that these actions 
have fully complied with its remand instructions of September 
2003 and this remand does not provide any basis for further 
development of the case.  See Stegall v. West, 11 Vet. App. 
268 (1998).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters, SOC, 
and SSOCs discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  In 
this regard, while perfection is an aspiration, the failure 
to achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.




Service Connection for a Skin Disorder, Other Than Tinea 
Pedis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For a veteran with active service in the 
Republic of Vietnam, with presumed exposure to toxic 
herbicides, chloracne, other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall be granted 
service connection although it was not otherwise established 
as incurred in service if manifested to a degree of 10 
percent or more within one year of the veteran's presumed 
last date of exposure to a toxic herbicide.  38 U.S.C.A. 
§§ 1101, 1110, 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

The veteran has claimed that he has dyshydrotic eczema of the 
hands and feet that is characterized by itching, rash, and 
blisters.  He asserts that these symptoms have existed ever 
since his active service in Vietnam.  The veteran contends 
that these symptoms are the result of his presumed exposure 
to toxic herbicides in Vietnam.

The veteran was given a military entrance examination in 
October 1969.  He did not report any prior medical history of 
a skin disorder that affected his hands or feet.  On 
examination, his skin, feet, and extremities were normal.  In 
December 1970, the veteran was hospitalized for infected 
feet.  This infection reportedly began four weeks before.  
The discharge diagnoses were cellulitis of the feet 
(bacterial), and probable underlying tinea pedis.  The 
veteran was afforded a military separation examination in 
December 1971.  On examination, his skin, feet, and 
extremities were found to be normal.  VA has awarded service 
connection for the veteran's tinea pedis.

An August 1982 VA hospital summary reported treatment for 
urticaria and foot dermatitis.  A December 1982 Agent Orange 
(AO) examination found vesicles on the veteran's fingers of 
both hands.  There was no diagnosis made at that time.  A May 
1984 VA outpatient record contained a diagnosis of 
dyshydrotic eczema.  An August 1984 VA examination noted a 
diagnosis of dyshydrotic eczema of the hands and feet.

At the time of an April 1987 VA examination, the veteran 
reported that he had had his skin condition since Vietnam.  A 
diagnosis of recurring dermatophytosis was rendered at that 
time.  In May 1987, the veteran was seen with complaints of 
breaking out in blisters on his arm.  A diagnosis of suspect 
acute contact dermatitis, to rule out bullous disease, was 
rendered at that time.

In an undated letter, the veteran indicated that he had been 
seen by a doctor in prison who stated that he had jungle 
sores on his hands and feet.

At the time of a May 1996 VA examination, the veteran 
reported experiencing blistering of his hands and feet in 
service.  The veteran noted these symptoms required 
hospitalization from November 1970 to March 1971.  He stated 
that he had no problems with his hands or feet prior to his 
military service.  The veteran noted continuing blistering 
with raised lesions over the palmar surface of his thumb, 
long, and index fingers.  The examiner indicated that the 
veteran had had a nodule or blister excised from his left 
forearm several years earlier.  A diagnosis of a blistering 
condition of the hands and feet was rendered.

Treatment records obtained from the Arizona prison system 
demonstrate that at the time of a March 1995 assessment, the 
veteran was found to have blisters on his toes attributable 
to AO.  He was also found to have a fungal infection on his 
hands at the time of an October 1995 assessment.  That same 
month, the veteran was noted to have dry and peeling skin on 
both hands.

In November 1995, the veteran was noted to be a Vietnam 
veteran who kept experiencing a rash on his hands and feet.  
In December 1995, a special needs order form indicated that 
the veteran was not to be involved in work exposing his hands 
to fuel, cleaning chemicals, detergent, or other chemicals.  
A fungal infection of the fingers was also noted in March 
1996.  A diagnosis of inflammatory epidermatophytosis was 
also rendered that same month.  In May 1997, the veteran was 
again seen with complaints of itchy hands and feet.

In May 1996, the veteran was afforded a VA examination. At 
the time of the examination, the veteran was noted to have 
pes planus.  Diagnoses of pes planus, transverse metatarsal 
arch pain of unknown etiology, possible degenerative changes, 
tinea pedis, and a blistering condition of the hands and feet 
were rendered.

Treatment records obtained from the Arizona prison system 
demonstrate that the veteran was noted to have a fungal 
infection on his feet which itched severely at the time of a 
July 1997 visit.  At a subsequent July 1997 visit, the 
veteran was found to have athlete's foot between the 3rd and 
the 5th toes of the left foot and to have very mild tinea 
pedis on the right foot.

In May 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran noted that there 
were no clear records of treatment for his feet as the prison 
did not pay too much attention to minor problems such as foot 
problems.  The veteran reported having symptoms of tinea 
pedis during hot months, often with total relief during 
cooler months.  The symptoms which concerned him the most 
were the blisters that occurred over the dorsum of the toes 
or just in the forefeet adjacent to the toes.  It was the 
examiner's impression that the veteran had tinea pedis.

During an April 2002 outpatient visit, the veteran complained 
of swelling and pain in his feet since he served in Vietnam.  
On examination, there were some areas of calluses on the toes 
and some edema of the third right toe.  The impression was 
questionable cause for symptoms.

The veteran was given a VA compensation examination in March 
2004.  The veteran complained of itching, painful, rashy skin 
on his hands and feet for the past 30 years.  He noted that 
treatment had not alleviated these symptoms, and that these 
symptoms made it extremely difficult for him to walk.  On 
examination, there was moderate scaling on both feet, but the 
hands appeared to be normal.  A specimen from the foot was 
sent for a fungal culture, but this test was negative.  The 
diagnoses were probable tinea pedis of the feet that was 
chronic and moderate in nature.  Also diagnosed was a history 
of probable dermatophytid of the hands.  The examiner 
commented that it was as likely as not that the veteran's 
dermatitis of the feet originated while in active service.  

This examiner was given an opportunity to review the medical 
history in the veteran's claims file and prepared in July 
2005 an addendum to the examination report.  Based on this 
review, the examiner commented that he agreed with the prior 
diagnosis of tinea pedis (fungus infection of the feet).  
However, the reviewer also commented that he found no nexus 
between the veteran's tinea pedis and his claimed extreme 
pain of the feet, as tinea pedis "is almost never truly 
painful."  

There is evidence that the veteran was treated for fungal 
infection of the skin of his feet during military service, 
that is, tinea pedis of the feet.  The veteran has previously 
been awarded service connection for this disorder.  There is 
no contemporaneous medical evidence from active service that 
associated this fungal infection with his hands.  

However, a March 2004 VA examiner entered a diagnosis of 
probable dermatophytid of the hands.  A review of relevant 
medical literature reflects that during an acute episode of 
any fungal infection an id eruption can develop over the 
body, that is, dermatophytid.  This is a manifestation of an 
allergic reaction to the fungal infection.  The most common 
id reaction occurs on the hands during an acute tinea 
infection on the feet.  Since the veteran is service 
connected for tinea, the Board may not dissociate the 
dermatophytid of the hands.  To the extent that the veteran 
has dermatophytid of the hands that is proximately due to the 
service-connected tinea pedis, the Board concludes that 
service connection must be awarded for this secondary 
condition.

Regarding the claim for service connection for dyshydrotic 
eczema, there is no diagnosis of disorder during service or 
within one year of the veteran's leaving duty in the Republic 
of Vietnam.  The first diagnosis of dyshydrotic eczema was 
rendered in May 1984, over a decade after his separation from 
active service.  

The veteran has received a number of assessments and 
diagnoses over the years regarding his skin complaints since 
1984.  In March 1995, a prison examiner attributed the 
veteran's blisters on his toes to toxic herbicides; however, 
a VA examiner in May 2001 attributed these symptoms to the 
already service-connected tinea pedis.  The latest VA 
examination in April 2002 found no abnormalities with the 
hands, but diagnosed a history of probable dermtophytid based 
on the veteran's reported symptoms.  As noted above, the 
Board finds that this skin disorder warrants service 
connection.  The veteran's foot problems were attributed to 
tinea pedis and the examiner found this disorder linked to 
active service.  Regardless, no diagnosis of dyshydrotic 
eczema was made by this examiner.

The Board finds that the most probative medical opinions, 
especially the opinions such as the May 2001 and April 2002 
examiners that were able to review the entire medical history 
and contemporaneous medical evidence, have attributed the 
veteran's skin problems of the feet to his already service-
connected tinea pedis and dermatophytid.  The earliest 
diagnosis for dyshydrotic eczema was rendered in 1984, many 
years after the veteran's separation from active service, and 
no healthcare professional has associated this problem with 
his active service.  Therefore, the Board finds that a 
preponderance of the evidence is against the award of service 
connection for dyshydrotic eczema of the feet and hands.

Regarding the veteran's presumed exposure to toxic herbicides 
during his service in Vietnam, only an examiner in March 1995 
opined a nexus between "blisters" on the veteran's toes and 
his exposure in Vietnam.  However, this opinion carries 
little probative value as the examiner failed to note a 
diagnosis of the foot disorder associated with toxic 
herbicides.  As noted above, subsequent examiners with access 
with the documented medical history and contemporaneous 
records associated these symptoms to the service-connected 
tinea pedis.  As there is no diagnosis during active service 
or within one year after his departure from Vietnam in May 
1971 for chloracne, other acneform disease consistent with 
chloracne, or porphyria cutanea tarda; presumptive service 
connection is not authorized under the provisions of 
38 U.S.C.A. § 1116.  In fact, there is no diagnosis of the 
presumed diseases in any of the veteran's medical records.

The Board notes that the veteran has presented competent 
evidence of chronic skin problems with his hands and feet 
since his active service.  He is competent to present such 
evidence.  See Espiritu, supra.  However, he is not competent 
to present evidence of a diagnosis or etiology of any 
particular skin disease.  Only a healthcare professional is 
competent to present this type of evidence.  As discussed 
above, the veteran's problems with the skin of his feet and 
hands have been associated by the most probative medical 
evidence with his already service-connected tinea pedis and 
dermatophytid, not with his claimed dyshydrotic eczema.  

In conclusion, the Board finds that the evidence supports the 
grant of service connection for dermatophytid of the hands.  
However, the preponderance of the evidence does not support 
the grant of entitlement to service connection for 
dyshydrotic eczema.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the 
veteran has provided lay evidence regarding the existence of 
a current disability and its relationship to his military 
service, this evidence is not competent to establish the 
required medical diagnosis and nexus opinion.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative of the existence and 
etiology of a disorder or disability.


ORDER

Entitlement to service connection for dermatophytid of the 
hands is granted.

Entitlement to service connection for dyshydrotic eczema of 
the hands and feet is denied.


REMAND

The veteran has claimed that he experienced stressful events 
during his active service in the Republic of Vietnam that led 
to a current PTSD.  He claimed that after suffering a fungal 
infection with his feet in 1971, he was placed on light duty 
and assigned to guard ("shotgun") a military water tanker.  
Apparently while riding in this water tanker, the vehicle 
came upon a group of U. S. Marines that had been attacked.  
The veteran asserted that he witnessed dead Marines, to 
include dismembered bodies.  His service personnel records 
indicate that he was an engineer equipment mechanic assigned 
to a U. S. Marine engineer maintenance company.  This unit's 
history obtained by VA does not indicate that it was ever 
involved in an enemy attack.  However, the history does 
indicate that this unit conducted "defence drills" and 
provided a "reactionary platoon."

Based on the information provided in the unit's history, the 
Board finds that the veteran's claimed stressor is consistent 
with the hardships and circumstances he encountered while 
serving in the Republic of Vietnam.  See 38 U.S.C.A. 
§ 1154(b); see also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  Therefore, this alleged stressor is considered 
verified.

A review of the claims file reveals that it contained VA 
discharge summaries for periods of hospitalization in October 
and November 1997 that report diagnoses for PTSD.  However, 
these records describe treatment for another veteran and have 
been removed by the Board for association with the 
appropriate claims file.  The veteran was afforded a VA 
compensation examination (psychiatric) in February 2004, that 
included the examiner conducting a review of the claims file.  
It is unclear whether the misplaced discharge summaries had 
any effect on this examiner's opinion.

The February 2004 examiner did note that the veteran had a 
long standing substance abuse problem and it appeared that 
the veteran was actively using illegal drugs at the time of 
the examination.  The diagnoses were schizoaffective disorder 
and cocaine dependence.  After a review of the claims file, 
the examiner prepared an addendum in October 2004.  The 
examiner commented:

The veteran has an active substance abuse 
problem which specifically is cocaine 
dependence, which causes severe anxiety 
in users.  Likewise, posttraumatic stress 
disorder by definition is a disorder 
characterized by severe anxiety.  Because 
the symptoms are similar, the veteran's 
substance use obscures potential 
posttraumatic stress symptoms which he 
may have...it is not possible to determine 
which symptoms are related to his 
substance use and which symptoms may be 
related to posttraumatic stress disorder.  

The examiner recommended that the veteran have a period of 
sobriety before "reapplying" for service-connected PTSD.  
Subsequent to this examination, the veteran was re-
incarcerated in a state prison.  It could be presumed that 
due to his incarceration the veteran has not had access to 
illegal substances and is therefore at the present time 
sober.  On remand, the AOJ should contact the veteran and 
inquire if he is currently sober and refraining from drug 
use.  If he answers in the affirmative, and it is possible, 
another VA compensation examination should be afforded him to 
determine the existence and etiology of any PTSD.

In addition, the Court issued a recent decision in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006) which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The veteran has not received a VCAA 
notification letter that is in compliance with this holding.  
Therefore, on remand, such a letter should be issued to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  Please contact the veteran and 
request him to indicate whether he is 
currently sober, that is, he has 
discontinued the use of cocaine, alcohol, 
and other illegal drugs.  Only if he 
responds in the affirmative should the 
veteran be scheduled for a VA 
compensation examination.

3.  If the veteran responds in the 
affirmative to the request in the 
paragraph #2 of these remand 
instructions, then he should be afforded 
a VA psychiatric examination.  The 
purpose of this examination is to 
determine the existence and etiology of 
the veteran's current PTSD.  The claims 
folder must be sent to the examiner for 
review.  Please provide the examiner with 
the following instructions:

The veteran has reported an alleged in-
service stressor consisting of witnessing 
dead/dismembered bodies of U.S. Marines 
that had been subjected to an enemy 
attack.  He apparently witnessed this 
event while riding as a guard in a water 
tanker.  The Board has made the 
determination that this stressor fits the 
circumstances of his service in Vietnam 
and, therefore, is considered 
corroborated.  A prior VA examiner opined 
that he was unable to provide a 
definitive determination on whether the 
veteran currently suffers with PTSD due 
to his substance abuse problem that also 
produced symptoms of anxiety.  The 
veteran has informed VA that he is now 
sober.

Initially, the examiner must determine 
whether the veteran currently has PTSD.  
Then the examiner should determine 
whether the corroborated in-service 
stressor was sufficient to produce PTSD.  
In this regard, the examiner is 
instructed to consider only the stressor 
identified by the Board as verified by 
the record.    

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  

4.  It appears that the veteran is 
currently incarcerated in a state prison.  
If the AOJ is unable to arrange a VA 
compensation examination, the reasons and 
bases for this determination must be 
fully noted in the record.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


